— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered December 8, 1986, convicting her of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of a charge arising from an incident in which she aided a man who beat and robbed a hotel manager she knew. She contends that because the complainant could not recall such facts as what his assailants were wearing, his testimony must be rejected as incredible. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on *589appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). The complainant’s testimony did not waiver on the crucial elements of the crime and the jury properly credited his testimony.
The sentencing court gave appropriate consideration to the defendant’s circumstances, and there is no reason to disturb her sentence (see, People v Suitte, 90 AD2d 80, 83). Thompson, J. P., Spatt, Sullivan and Harwood, JJ., concur.